


Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made as of December 21,
2006 between Xenomics, Inc., a Florida corporation (the “Company”), and the
investors listed on Exhibit A hereto, each of which is herein referred to as an
“Investor” and collectively, the “Investors”.

 

RECITALS:

 

WHEREAS, the Investors desire to purchase from the Company, and the Company
desires to sell to the Investors, up to 1,000,000 shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and up to 500,000
warrants to purchase shares of the Common Stock (the “Warrants”), upon the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.                                       PURCHASE AND SALE OF SECURITIES.

 

1.1                                 Purchase and Sale of Securities. Upon the
terms and subject to the conditions of this Agreement, at the Closing (as
defined below), the Company agrees to sell to the Investors, and each Investor
agrees to purchase from the Company the number of shares of the Company’s Common
Stock and Warrants set forth opposite such Investor’s name on Exhibit A hereto
(collectively, the “Securities”) at the per share purchase price of $1.00
(“Purchase Price”). The Warrants shall be exercisable at $1.25 per share for a
period of 6 months from the date of issuance.

 

1.2                                 Closing. The closing of the purchase and
sale of the Securities (the “Closing”) shall take place at the offices of the
Company at 5:00 p.m., Eastern time on              , 2006, or such other
location, time or date as the parties shall mutually agree, but only after the
satisfaction or waiver of each of the conditions set forth in Sections 6 and 7
(the “Closing Date”).

 

1.3                                 Deliveries. At the Closing, the Company
shall deliver to each Investor at the address set forth on such Investor’s
signature page hereto, a certificate or certificates, registered in the name of
the applicable Investor, representing the shares of Common Stock and Warrants
purchased by such Investor, and each Investor shall deliver to the Company the
aggregate Purchase Price, by wire transfer of immediately available funds to the
following account:

 

HSBC Bank USA

950 Third Avenue

New York, NY 10022

 

A/C of Sichenzia Ross Friedman Ference LLP, IOLA

A/C# 629034125

ABA# 021001088

REMARK:  XENOMICS

 

1

--------------------------------------------------------------------------------


 

2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

For purposes of this Section, all references to “Company” in Sections 2.1, 2.4
(with the exception of subsection (a) thereof), 2.7, 2.9 through 2.12, and 2.14
through 2.20 shall be deemed to be a reference to the Company and all of its
direct and indirect subsidiaries. The Company hereby represents and warrants to
each Investor that, except as set forth on a Schedule of Exceptions (the
“Company Schedule of Exceptions”) attached hereto as Schedule A, which
exceptions shall be deemed to be representations and warranties as if made
hereunder:

 

2.1                                 Corporate Organization. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation, and has the requisite corporate power and
authority to own or lease its properties and to carry on its business as now
being conducted. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the property
owned or leased by it or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or in good standing would not have, individually or in the aggregate,
a Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean, as to any entity, any material adverse effect on the
business, operations, conditions (financial or otherwise), assets or results of
operations of that entity individually or of the Company and its subsidiaries as
a whole.

 

2.2                                 Capitalization; Organizational Documents.

 

(a)                                  The authorized capital stock of the Company
will consist immediately prior to the Closing of 100,000,000 shares of Common
Stock, of which as of the date hereof, 20,194,148 shares are issued and
outstanding, and 20,000,000 shares of preferred stock of the Company, of which,
as of the date hereof, 103,100 shares of Series Convertible Preferred Stock are
issued and outstanding. All of the issued and outstanding shares have been duly
and validly issued and are fully paid and nonassessable and have been issued in
accordance with all applicable federal and state securities laws. Except as
disclosed in the Company Schedule of Exceptions, no shares of Common Stock are
subject to preemptive rights or any other similar rights or any liens suffered
or permitted by the Company. There are no preemptive rights or rights of first
refusal or similar rights which are binding on the Company permitting any person
to subscribe for or purchase from the Company shares of its capital stock
pursuant to any provision of applicable law, the Certificate of Incorporation
(as defined below) or the Company’s By-laws. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities, except for the anti-dilution
provisions set forth in the Articles of Amendment Designating the Series A
Convertible Preferred Stock of the Company and as set forth in the Company
Schedule of Exceptions. The Company has made available to each Investor true and
correct copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Upon issuance of the Securities and payment
of the Purchase Price therefor in accordance with the terms of this Agreement,
the Securities will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of any restrictions on transfer and any taxes,
claims, liens, pledges, options, security interests, purchase rights, preemptive
rights, trusts, encumbrances or other rights or interests of any other person
(other than any restrictions under the Securities Act of 1933, as amended (the
“Securities Act”).

 

2.3                                 Authorization; Enforcement. (a) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue, sell and perform its obligations
with respect to the Securities in accordance with the terms hereof, (b) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, except as disclosed
on the Company Schedule of Exceptions and (c) this Agreement has been duly
executed and delivered by the Company. This Agreement, when executed and
delivered by the Company, constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

2.4                                 No Conflicts. The execution, delivery and
performance of this Agreement by the Company, and the consummation by the
Company of the transactions contemplated hereby, will not (a) result in a
violation of the Articles of Incorporation or By-laws of the Company, or
(b) violate or conflict with, or result in a breach of, any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
lien on or against any of the material properties of the Company, any material
note, bond, mortgage, agreement, license, indenture or instrument to which the
Company is a party, or result in a violation of any statute, law, rule,
regulation, writ, injunction, order, judgment or decree applicable to the
Company or by which any property or asset of the Company is bound or affected,
except where such violation, conflict, breach or other consequence would not
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and applicable blue sky laws, the Company is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental or regulatory or self-regulatory agency in order for
it to execute, deliver or perform any of its obligations under or contemplated
by this Agreement in accordance with the terms hereof. All consents,
authorizations, orders, filings and registrations that the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof, except for those required pursuant to blue sky
laws.

 

2.5                                 SEC Documents; Financial Statements. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“SEC”) pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing, and all other
documents and registration statements heretofore filed by the Company with the
SEC being

 

3

--------------------------------------------------------------------------------


 

hereinafter referred to as the “SEC Documents”). The Common Stock is currently
traded on the Over the Counter Bulletin Board. The Company has delivered or made
available to each Investor true and complete copies of the SEC Documents. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Securities Act, and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
those SEC Documents that were subsequently amended), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except as
disclosed in the Company Schedule of Exceptions, as of their respective dates,
the financial statements of the Company and its subsidiaries included (or
incorporated by reference) in the SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto, or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present the financial position of the Company and
its subsidiaries as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

2.6                                 Securities Law Exemption. Assuming the truth
and accuracy of each Investor’s representations set forth in this Agreement, the
offer, sale and issuance of the Securities as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act and applicable
state securities laws, and neither the Company nor any authorized agent acting
on its behalf has taken or will take any action hereafter that would cause the
loss of such exemption.

 

2.7                                 Litigation. All actions, suits, arbitrations
or other proceedings or, to the Company’s knowledge, investigations pending or
threatened against the Company that would have a Material Adverse Effect on the
Company, are disclosed in the SEC Documents. There is no action, suit,
proceeding or, to the Company’s knowledge, investigation that questions this
Agreement or the right of the Company to execute, deliver and perform under
same.

 

2.8                                 Use of Proceeds. The net proceeds from the
sale of the Securities shall be used solely for general corporate and working
capital purposes.

 

2.9                                 Intellectual Property. The Company owns, or
has the contractual right to use, sell or license all intellectual property
necessary or required for the conduct of its business as presently conducted and
as proposed to be conducted, including, without limitation, all trade secrets,
processes, source code, licenses, trademarks, service marks, trade names, logos,
brands, copyrights, patents, franchises, domain names and permits. The Company
has not received any communications alleging that the Company has violated or,
by conducting its business presently conducted violates or will violate any
intellectual property rights of any other person or entity.

 

4

--------------------------------------------------------------------------------


 

2.10                           Title to Property and Assets. The Company has
good and marketable title to or, in the case of leases and licenses, has valid
and subsisting leasehold interests or licenses in, all of its properties and
assets (whether real or personal, tangible or intangible) free and clear of any
liens or other encumbrances, except for liens or other encumbrances that do not,
individually or in the aggregate, have a Material Adverse Effect. With respect
to property leased by the Company, the Company has a valid leasehold interest in
such property pursuant to leases which are in full force and effect, and the
Company is in compliance in all material respects with the provisions of such
leases.

 

2.11                           Compliance with Laws. The Company is in
compliance with all laws, rules, regulations, orders, judgments or decrees that
are applicable to the Company, the conduct of its business as presently
conducted, and the ownership of its property and assets (including, without
limitation, all Environmental Laws (as defined below) and laws related to
occupational safety, health, wage and hour, and employment discrimination). All
required reports and filings with governmental authorities have been properly
made as and when required, except where the failure to report or file would not,
individually or in the aggregate, have a Material Adverse Effect. “Environmental
Laws” means all federal, state, local and foreign laws, ordinances, treaties,
rules, regulations, guidelines and permit conditions relating to contamination
or pollution of the environment (including ambient air, surface water, ground
water, land surface or subsurface strata) or the protection of human health and
worker safety, including, without limitation, laws and regulations relating to
transportation, storage, use, manufacture, disposal or release of, or exposure
of employees or others to, Hazardous Materials (as defined below) or emissions,
discharges, releases or threatened releases of Hazardous Materials. “Hazardous
Materials” means any substance that has been designated by any governmental
entity or by applicable Environmental Laws to be radioactive, toxic, hazardous
or otherwise a danger to health or the environment, including, without
limitation, PCBs, asbestos, petroleum, urea formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or defined as a
hazardous waste pursuant to the Resource Conservation and Recovery Act of 1976,
as amended, and the regulations promulgated pursuant to Environmental Laws, but
excluding office and janitorial supplies maintained in accordance with
Environmental Laws.

 

2.12                           Licenses and Permits. The Company has obtained
and maintains all material federal, state, local and foreign licenses, permits,
consents, approvals, registrations, memberships, authorizations and
qualifications required to be maintained in connection with the operations of
the Company as presently conducted, the lack of which could have a Material
Adverse Effect. The Company is not in default in any material respect under any
of such licenses, permits, consents, approvals, registrations, memberships,
authorizations and qualifications.

 

2.13                           Related Entities. Except for the Subsidiaries set
forth on the Company Schedule of Exceptions, the Company does not presently own
or control, directly or indirectly, any interest in any other subsidiary,
corporation, association or other business entity. Except for SpaXen Italia,
S.R.L., the Company is not a party to any joint venture, partnership or similar
arrangement.

 

5

--------------------------------------------------------------------------------


 

2.14                           Changes. Except as disclosed on the Company
Schedule of Exceptions and in the SEC Documents, since July 31, 2006, the
Company has operated its business diligently and in the ordinary course of
business and, to the knowledge of the Company, there has not been, or the
Company has not (as the case may be):

 

(a)                                  any Material Adverse Effect;

 

(b)                                 any damage, destruction or loss, whether or
not covered by insurance, which would have a Material Adverse Effect;

 

(c)                                  any waiver or compromise by the Company of
a valuable right or of a material debt owed it;

 

(d)                                 sold, encumbered, assigned or transferred
any material assets or properties of the Company, other than in the ordinary
course of business;

 

(e)                                  incurred any liability, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, other than
(i) in the ordinary course of business or (ii) liabilities that are not,
individually or in the aggregate, material to the business, operations,
condition (financial or otherwise), assets or results of operations of the
Company;

 

(f)                                    created, incurred, assumed or guaranteed
any indebtedness or subjected any of its assets to any lien or encumbrance,
except for indebtedness, liens or encumbrances that are not, individually or in
the aggregate, material to the business, operations, condition (financial or
otherwise), assets or results of operations of the Company;

 

(g)                                 directly or indirectly redeemed, purchased
or otherwise acquired any shares of capital stock of the Company;

 

(h)                                 declared, set aside or paid any dividends or
made any other distributions in cash or property on the Company’s capital stock;

 

(i)                                     except in the ordinary course of
business of the Company, materially increased the compensation payable or to
become payable by the Company to any of its officers, employees or directors or
materially increased any bonus, insurance, pension or other employee benefit
plan, payment or arrangement made by the Company for or with any such officers,
employees or directors;

 

(j)                                     made any direct or indirect loan to any
stockholder, employee, officer or director of the Company, other than advances
made in the ordinary course of business;

 

(k)                                  changed any agreement to which the Company
is a party which would have a Material Adverse Effect; or

 

6

--------------------------------------------------------------------------------


 

(l)                                     entered into any agreement or commitment
to do any of the things described in this Section 2.14.

 

2.15                           Employee Benefit Plans. All “employee benefit
plans,” as such term is defined in the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), to which the Company has any liability or
obligation, contingent or otherwise, comply in all material respects and have
been maintained and administered in material compliance with ERISA, the Internal
Revenue Code of 1986, as amended (the “Code”), and all other statutes, orders
and governmental rules and regulations applicable to such employee benefit
plans.

 

2.16                           Insurance. The Company has in full force and
effect fire, casualty and liability insurance policies sufficient in amount
(subject to reasonable deductibles) to allow the Company to replace any of its
properties that might be damaged or destroyed to the extent and in the manner
customary for companies in similar business similarly situated.

 

2.17                           Employees. The Company does not have any
collective bargaining agreements with any of its employees. There is no labor
union organizing activity pending or, to the Company’s knowledge, threatened
with respect to the Company.

 

2.18                           Material Contracts. All contracts, agreements,
instruments, leases, licenses, arrangements, understandings or other documents
filed with or required to be filed as exhibits to the SEC Documents to which the
Company therein is a party or by which it may be bound have been so filed (the
“Material Contracts”). The Material Contracts that have been filed as exhibits
are complete and correct copies of the contracts, agreements, instruments,
leases, licenses, arrangement, understanding or other documents of which they
purport to be copies. The Material Contracts are valid and in full force and
effect as to the Company, and, to the Company’s knowledge, to the other parties
thereto.

 

2.21                           Brokers and Finders. Except as disclosed in the
Schedule of Exceptions, the Company has not employed any broker, finder,
consultant or intermediary in connection with the transactions contemplated by
this Agreement that would be entitled to a broker’s, finder’s or similar fee or
commission in connection herewith and therewith.

 

2.22                           Disclosure. This Agreement, Schedules and
Exhibits hereto and all other documents delivered to the Investors in connection
herewith or therewith at the Closing, do not contain any untrue statement of a
material fact, or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. There are no facts that, individually or in the aggregate, would
have a Material Adverse Effect that have not been disclosed to each Investor in
this Agreement (including the Schedules and Exhibits hereto), the SEC Documents
or any other documents delivered to each Investor in connection herewith or
therewith at the Closing.

 

3.                                       REPRESENTATIONS AND WARRANTIES OF
INVESTOR.

 

Each of the Investors, severally and not jointly, hereby represents and warrants
to the Company as to itself and not as to any other Investor, that:

 

7

--------------------------------------------------------------------------------


 

3.1                                 Organization. The Investor represents and
warrants to, and covenants with, the Company that the Investor has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby.

 

3.2                                 Authorization; Enforcement. (a) The Investor
has the requisite power and authority to enter into and perform its obligations
under this Agreement, (b) the execution and delivery of this Agreement by the
Investor and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Investor, and (c) this Agreement has been duly executed and delivered by the
Investor. To the knowledge of the Investor, no other proceedings on the part of
the Investor are necessary to approve and authorize the execution and delivery
of this Agreement. This Agreement, when executed and delivered, constitutes a
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

3.3                                 No Conflicts. The execution, delivery and
performance of this Agreement by the Investor, and the consummation by the
Investor of the transactions contemplated hereby will not (a) result in a
violation of the organizational documents of the Investor, or (b) result in a
violation of any statute, law, rule, regulation, writ, injunction, order,
judgment or decree applicable to the Investor, except where such violation,
conflict, breach or other consequence would not have a Material Adverse Effect.
The Investor is not required to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental or regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Agreement in accordance with the
terms hereof.

 

3.4                                 Investment Representations.

 

(a)                                  The Investor is an “accredited investor”,
as defined in Regulation D promulgated under the Securities Act, and has such
knowledge, sophistication and experience in financial and business matters that
the Investor is capable of evaluating the merits and risks of the investment in
the Securities.

 

(b)                                 The Investor (i) has adequate means of
providing for its current financial needs and possible contingencies, and has no
need for liquidity of investment in the Company, (ii) can afford to hold
unregistered Securities for an indefinite period of time and sustain a complete
loss of the entire amount of the subscription, and (iii) has not made an overall
commitment to investments which are not readily marketable that is so
disproportionate as to cause such overall commitment to become excessive.

 

(c)                                  The Investor agrees and understands that
the Securities are being offered and sold to the Investor in reliance upon
specific exemptions from the registration requirements of the Securities Act and
the rules and regulations promulgated thereunder and that, in order to determine
the availability of such exemptions and the eligibility of the Investor to
acquire the Securities, the Company is relying upon the truth and accuracy of
the Investor’s

 

8

--------------------------------------------------------------------------------


 

representations and warranties, and compliance with the Investor’s covenants and
agreements, set forth in this Agreement. The Investor further agrees with the
Company that (i) no Securities were offered or sold to the Investor by means of
any form of general solicitation or general advertising, and in connection
therewith, the Investor did not (1) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit or
generally available; or (2) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising. The Investor hereby acknowledges that the offering of the
Securities has not been reviewed by the SEC or any state regulatory authority
since the offering of the Securities is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder. The Investor understands that the
Securities have not been registered under the Securities Act and agrees not to
sell or otherwise transfer the Securities unless they are registered under the
Securities Act or unless an exemption from such registration is available.

 

(d)                                 The Securities are being purchased by the
Investor for its own account, for investment purposes only, not for the account
of any other person, or corporation and not with a view to distribution,
assignment or resale to others in whole or in part. The Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the Securities. The Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer, pledge, hypothecate, grant any
option to purchase or otherwise dispose of any of the Securities. Nothing herein
shall prevent the distribution of any Securities to any subsidiary, member,
partner, stockholder, affiliate or former member, partner, stockholder or
affiliate of the Investor in compliance with the Securities Act and applicable
state “blue sky” laws.

 

(e)                                  The Investor has had access to the
Company’s SEC Documents and other public filings.

 

(f)                                    With respect to corporate tax and other
economic considerations involved in an investment in the Securities, the
Investor is not relying on the Company. The Investor has carefully considered
and has, to the extent the Investor believes such discussion necessary,
discussed with its professional legal, tax, accounting and financial advisors
the suitability of an investment in the Securities for its particular tax and
financial situation and has determined that the Securities are a suitable
investment for the Investor.

 

(g)                                 The Company has made available to the
Investor all documents and information that the Investor has requested relating
to an investment in the Securities.

 

(h)                                 Subject to the Company’s disclosures in this
Agreement and the SEC Documents, the Investor recognizes that the Company has
generated no revenues to date, is not expected to have any products commercially
available for a number of years, if at all, and that investment in the Company
involves substantial risks, including loss of the entire amount of such
investment and has taken full cognizance of and understands all of the risk
factors relating to the purchase of the Securities.

 

9

--------------------------------------------------------------------------------


 

(i)                                     The Investor has not been formed for the
specific purpose of acquiring the Securities.

 

4.                                       COVENANTS.

 

4.1                                 Confidentiality. Each Investor hereby
acknowledges that unauthorized disclosure of information regarding the offering
of the Securities pursuant to this Agreement may cause the Company to violate
Regulation FD and each Investor agrees to keep such information confidential.
The Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the Commission or any regulatory agency
or trading market, without the prior written consent of such Investor, except
(i) as required by the federal securities laws and in connection with the
registration statement contemplated by this Agreement and (ii) to the extent
such disclosure is required by law or trading market regulations.

 

4.2                                 Restrictions on Transfer.

 

(a)                                  Each Investor hereby agrees, severally and
not jointly, that, except in accordance with a registration statement filed
pursuant to Section 5.2 of this Agreement, it will not dispose of any of such
Investor’s Securities (other than pursuant to Rule 144 promulgated under the
Securities Act (“Rule 144”) or pursuant to a registration statement filed with
the SEC pursuant to the Securities Act) unless and until such Investor shall
have (A) notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition and (B) if requested by the Company, furnished the Company
with an opinion of counsel, reasonably satisfactory in form and substance to the
Company and the Company’s counsel, to the effect that such disposition will not
require registration under the Securities Act. The restrictions on transfer
imposed by this Section 4.2 shall cease and terminate as to the Securities held
by an Investor when:  (x) such Securities shall have been effectively registered
under the Securities Act and sold by the holder thereof in accordance with such
registration, or (y) on delivery of an opinion of the kind described in the
preceding sentence with respect to such Securities. Each certificate evidencing
the Securities shall bear an appropriate restrictive legend as set forth in
Section 4.2(b), except that such legend shall not be required after a transfer
is made in compliance with Rule 144 or pursuant to a registration statement or
if the opinion of counsel referred to above is issued and provides that such
legend is not required in order to establish compliance with any provisions of
the Securities Act. The Company agrees that pursuant to the prior sentence, it
will, no later than five Business Days (“Business Day” shall mean any day banks
are open for business in New York, New York) following (a) receipt by the
Company’s transfer agent of a certificate representing Securities issued with a
restrictive legend, accompanied by a certification of the Investor in form
suitable for processing by the Company that a prospectus has been delivered (in
the case of sale pursuant to prospectus, a “Prospectus Letter”) or customary
supporting documentation, including legal opinion if required pursuant to Clause
(B) above, “Supporting Documentation”) and (b) receipt by the Company of notice
of such delivery to the transfer agent and Prospectus Letter or Supporting
Documentation, as the case may be (such notice to be sent by facsimile to the
attention of the Company’s president and CEO at the fax number set forth in
Section 8.6 hereof) deliver or cause to be delivered (evidence of deposit for
next day delivery with a nationally recognized overnight delivery service shall
be deemed

 

10

--------------------------------------------------------------------------------


 

delivery) to such Investor a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. In
the event the Prospectus Letter or Supporting Documentation is not in form
suitable for processing by to the Company, the five Business Days shall toll
until the Company receives a Prospectus Letter or Supporting Documentation that
is in form suitable for processing.

 

(b)                                 Notwithstanding the provisions of Section
4.2(a), no registration statement or opinion of counsel shall be necessary for a
transfer by an Investor of the Securities to a subsidiary, member, partner,
stockholder or affiliate of that Investor, if the transferee agrees in writing
to be subject to the terms hereof to the same extent as if such transferee were
an Investor hereunder.

 

(c)                                  It is understood that, subject to Sections
4.2(a) and 4.2(b), the certificates evidencing the Securities will bear the
following legends:

 

(i)                                     THESE SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION,
PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH
OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY
OF SUCH EXEMPTION.

 

(ii)                                  Any legend required by the laws of any
other applicable jurisdiction.

 

4.3                                 Securities Compliance. The Company shall
take all action necessary to comply with any federal or state securities laws
applicable to the transactions contemplated hereunder.

 

5.                                       REGISTRATION RIGHTS.

 

5.1                                 Registrable Shares. As used herein the term
“Registrable Security” means (a) each of the Shares, (b) the shares of Common
Stock of the Company issuable upon exercise of the Warrants and (c) any Common
Stock of the Company issued as (or issuable on the conversion or exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
shares referenced in clause (a) above; provided, however, that with respect to
any particular Registrable Security held by an Investor, such security shall
cease to be a Registrable Security when, as of the date of determination, (a) it
has been effectively registered under the Securities Act and disposed of
pursuant thereto, or (b) registration under the Securities Act is no longer
required for the immediate public distribution of any particular Registrable
Shares held by that Investor and its affiliates. In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the

 

11

--------------------------------------------------------------------------------


 

definition of “Registrable Security” as is appropriate in order to prevent any
dilution or enlargement of the rights granted pursuant to this Section 5.

 

5.2                                 Mandatory Registration.

 

(a)                                  Within 15 calendar days after the earlier
of the closing of a financing or series of financings in which the Company
raises an aggregate of $5,000,000 or May 14, 2007, the Company shall prepare and
file with the Commission the Registration Statement covering the resale of all
of the Registrable Shares for an offering to be made on a continuous basis
pursuant to Rule 415 (the “Required Filing Date”). The Registration Statement
required hereunder shall be on Form SB-2 (except if the Company is not then
eligible to register for resale the Registrable Shares on Form SB-2, in which
case the Registration Statement shall be on another appropriate form in
accordance herewith). The Company shall use its commercially reasonable efforts
to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event not later than the 45th day after the Filing Date (the “Effectiveness
Date”), and shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of the date when all Registrable Shares covered by the Registration
Statement (a) have been sold pursuant to the Registration Statement or an
exemption from the registration requirements of the Securities Act or (b) may be
sold without volume restrictions pursuant to Rule 144(k) as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Investors or (c) the second anniversary of the date on which the Registration
Statement is declared effective (the “Effectiveness Period”) or such longer time
as the Company may determine.

 

(b)  Notwithstanding the foregoing, if the Company shall furnish to the
Investors a certificate signed by the Chief Executive Officer of the Company
stating that in the good faith judgment of the Board of Directors of the Company
it would not be in the best interest of the Company for such registration
statement to be filed, the Company shall have the right to defer taking such
action with respect to such filing for a period of not more than seventy-five
(75) days after the date of such certificate; provided, however, that the
Company shall not defer its obligation in this manner more than once in any
twelve (12) month period.

 

(d)                                 In the event, the Investor fails to provide
the Company with any information that is required to be provided in the
Registration Statement with respect to such Investor pursuant to Section 5.3(k)
within ten (10) days of receiving a request for such information from the
Company, the Company shall send an additional request to the Investor (the
“Additional Request”) and in the event the Investor fails to respond to the
Company within five (5) days of receipt of the Additional Request, the Company
shall be entitled to exclude such Investor’s Registrable Shares from the
Registration Statement.

 

5.3                                 Covenants of the Company With Respect to
Registration.

 

The Company covenants and agrees as follows:

 


(A)                                  NOT LESS THAN FIVE BUSINESS DAYS PRIOR TO
THE FILING OF THE REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, FURNISH TO THE

 

12

--------------------------------------------------------------------------------


 


INVESTORS COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED (INCLUDING DOCUMENTS
INCORPORATED OR DEEMED INCORPORATED BY REFERENCE TO THE EXTENT REQUESTED BY SUCH
PERSON), WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH INVESTORS WITHIN
SUCH FIVE BUSINESS DAYS. THE COMPANY SHALL NOT FILE THE REGISTRATION STATEMENT
OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SHARES SHALL REASONABLY OBJECT IN GOOD
FAITH BASED ON THE ADVICE OF COUNSEL AND THE COMPANY SHALL MAKE REASONABLE
EFFORTS TO ADDRESS THE OBJECTIONS RAISED. IN THE EVENT THE HOLDERS OF A MAJORITY
OF THE REGISTRABLE SHARES OBJECT TO ANY SUCH FILING PURSUANT TO THE PREVIOUS
SENTENCE, THEN THE REQUIRED FILING DATE OR EFFECTIVENESS DATE, AS THE CASE MAY
BE, SHALL BE EXTENDED BY THE NUMBER OF DAYS THAT ELAPSE BETWEEN THE DATE THE
COMPANY IS NOTIFIED OF THE OBJECTION UNTIL THE DAY FOLLOWING THE DATE THE
COMPANY HAS BEEN NOTIFIED THAT SUCH OBJECTION NO LONGER EXISTS.


 

(b)                                 Following the effective date of the
Registration Statement under Section 5.2, the Company shall, upon the request of
the Investors, forthwith supply such reasonable number of copies of the
Registration Statement, preliminary prospectus and prospectus meeting the
requirements of the Securities Act, and other documents necessary or incidental
to the public offering of the Registrable Shares, as shall be reasonably
requested by the Investors to permit the Investors to make a public distribution
of the Registrable Shares registered in connection with the Registration
Statement.

 

(c)                                  The Company shall prepare and file with the
SEC such amendments and supplements to such Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to comply with the Securities Act with respect to the disposition of
all Shares covered by such Registration Statement during the period of time such
Registration Statement remains effective;

 

(d)                                 The Company shall use its commercially
reasonable efforts to register and qualify the Shares covered by such
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Investors; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;

 

(e)                                  During the period of time such Registration
Statement remains effective, the Company shall notify each Investor of
Registrable Shares covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
or the happening of any event as a result of which the prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing;

 

(f)                                    The Company shall use its commercially
reasonable efforts to cause all such Registrable Shares registered hereunder to
be listed on each securities exchange on which securities of the same class
issued by the Company are then listed;

 

13

--------------------------------------------------------------------------------


 

(g)                                 The Company shall provide a transfer agent
and registrar for all Registrable Shares registered hereunder and a CUSIP number
for all such Registrable Shares, in each case not later than the effective date
of such registration; and

 

(k)                                  The obligations of the Company hereunder
with respect to the Registrable Shares are subject to the Investors’ furnishing
to the Company such information concerning the Investors, the Registrable Shares
and the terms of the Investors’ offering of such Registrable Shares as are
required to be included in the Registration Statement by Commission regulations
or pursuant to a specific Commission comment on the Registration Statement.

 

5.4                                 Expenses. All expenses incurred in effecting
a registration pursuant to this Agreement (including, without limitation, all
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses) shall be
borne by the Company. All transfer taxes, underwriting discounts and selling
commissions applicable to the sale of the Registrable Shares shall be borne by
the Investors thereof.

 

5.5                                 Indemnification. In the event any
Registrable Shares are included in a Registration Statement under this Section
5:

 

(a)                                  To the extent permitted by law, the Company
will indemnify and hold harmless each Investor, the partners, officers,
directors, stockholders, members and managers of such Investor, each person, if
any, who controls such Investor within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”): (i)
any untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Investor, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 5.5(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable to any Investor, underwriter or
controlling person for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Investor, underwriter or
controlling person.

 

14

--------------------------------------------------------------------------------


 

(b)                                 To the extent permitted by law, each selling
Investor will indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the Registration Statement, each person, if
any, who controls the Company within the meaning of the Securities Act, against
any losses, claims, damages, or liabilities (joint or several) to which any of
the foregoing persons may become subject, under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Investor expressly for use in connection with such
registration; and each such Investor will pay, as incurred, any legal or other
expenses reasonably incurred by any person indemnified pursuant to this Section
5.5(b), in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 5.5(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Investor (which consent shall not be
unreasonably withheld or delayed); provided further that in no event shall any
indemnity under this Section 5.5(b) exceed the net proceeds from the offering
received by such Investor.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 5.5 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
5.5, deliver to the indemnifying party a written notice of the commencement
thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the reasonable fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time after receipt of
notice of the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 5.5, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 5.5.

 

(d)                                 If the indemnification provided for in this
Section 5.5 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided that in no event shall any contribution by an Investor
under this Section 5.5(d)

 

15

--------------------------------------------------------------------------------


 

exceed the net proceeds from the offering received by such Investor. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(f)                                    The obligations of the Company and
Investors under this Section 5.5 shall survive the completion of any offering of
Registrable Shares in a registration statement and the termination of this
Agreement.

 

5.6                                 Suspension of Sales.

 

(a)                                  With respect to the Registration Statement
filed pursuant to Section 5.2, the Company may suspend sales of Registrable
Shares under such Registration Statement for a period of not more than
seventy-five (75) days in any twelve (12) month period with respect to such
Registration Statement if, at any time the Company is engaged in confidential
negotiations or other confidential business activities, the disclosure of which
would be required if such sales were not suspended and the Board of Directors of
the Company determines in good faith that such suspension would be in the
Company’s best interest at such time; provided, that the Company shall not be
permitted to suspend such sales for more than seventy-five (75) days in any
twelve (12) month period. In order to suspend sales pursuant to this Section
5.6(a), the Company shall promptly (but in any event within five (5) business
days), upon determining to seek such suspension, deliver to each holder of
Registrable Shares a certificate signed by an executive officer of the Company
stating that the Company is suspending such filing pursuant to this Section
5.6(a). Each holder of Registrable Shares hereby agrees to keep confidential any
information disclosed to it in any such certificate (including the fact that a
certificate was delivered).

 

(b)                                 If the Company suspends such Registration
Statement pursuant to Section 5.6(a) above, the Company shall, as promptly as
practicable following the termination of the circumstances which entitled the
Company to do so but in no event more than fifteen (15) days thereafter, take
such actions as may be necessary to file or reinstate the effectiveness of such
Registration Statement and/or give written notice to the selling Investors
authorizing them to resume sales pursuant to such Registration Statement. If, as
a result thereof, the prospectus included in such Registration Statement has
been amended to comply with the requirements of the Securities Act, the Company
shall enclose such revised prospectus with the notice to the selling Investors
given pursuant to this Section 5.6(b), and the selling Investors shall make no
offers or sales of Shares pursuant to such Registration Statement other than by
means of such revised prospectus.

 

16

--------------------------------------------------------------------------------


 

5.7                                 Transfer or Assignment of Registration
Rights. The rights to cause the Company to register Registrable Shares granted
to an Investor by the Company under this Section 5 may be transferred or
assigned by an Investor to a transferee or assignee of such Registrable Shares
that (i) is a subsidiary, parent, current or former partner, current or former
limited partner, current or former member, current or former manager or
stockholder of an Investor, (ii) is an entity controlling, controlled by or
under common control, or under common investment management, with an Investor,
including without limitation a corporation, partnership or limited liability
company that is a direct or indirect parent or subsidiary of the Investor, or
(iii) is a transferee or assignee of not less than 50,000 shares of Registrable
Shares (as presently constituted and subject to subsequent adjustments for stock
splits, stock dividends, reverse stock splits and the like), provided that the
Company is given written notice at the time of or within a reasonable time after
said transfer or assignment, stating the name and address of said transferee or
assignee and identifying the Securities with respect to which such registration
rights are being transferred or assigned, and provided further that the
transferee or assignee of such rights assumes the obligations of such Investor
under this Section 5.

 

5.8                                 Reports Under Exchange Act. With a view to
making available to the Investors the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit an Investor to sell Securities of the Company to the public without
registration, the Company agrees to:

 

(a)                                  Make and keep public information available,
as those terms are used in SEC Rule 144, at all times;

 

(b)                                 File with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act;

 

(c)                                  Furnish to any Investor, so long as the
Investor owns any Registrable Shares, forthwith on request, (i) a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested in availing any Investor of any rule or regulation of the
SEC that permits the selling of any such securities without registration; and

 

(d)                                 Undertake any additional actions reasonably
necessary to maintain the availability of the use of Rule 144.

 

5.9                                 Delay of Registration. No Investor shall
have any right to obtain or seek an injunction restraining or otherwise delaying
any registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 5.

 

6.                                       CONDITIONS TO INVESTOR OBLIGATIONS AT
CLOSING.

 


THE OBLIGATIONS OF THE INVESTORS TO PURCHASE THE SECURITIES AT THE CLOSING ARE
SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING
CONDITIONS:

 

17

--------------------------------------------------------------------------------


 

6.1                                 Representations and Warranties. The
representations and warranties of the Company contained in Section 2 shall be
true in all material respects on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date, except that any representations and warranties stated as being
true and correct as of a date other than the date hereof shall be true and
correct as of such other date.

 

6.2                                 Performance. The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing.

 

6.3                                 Qualifications. All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state of the United States that are required in
connection with the lawful issuance and sale of the Securities to the Investors
pursuant to this Agreement shall have been duly obtained and shall be effective
on and as of the Closing.

 

6.4                                 Proceedings and Documents. All corporate and
other proceedings undertaken in connection with the transactions contemplated at
the Closing and all documents incident thereto shall be reasonably satisfactory
in form and substance to each Investor, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

 

6.5                                 Absence of Litigation. No proceeding
challenging this Agreement or the transactions contemplated hereby or thereby,
or seeking to prohibit, alter, prevent or delay the Closing, shall have been
instituted against the Company before any court, arbitrator or governmental
body, agency or official and shall be pending.

 

6.6                                 Compliance Certificate. The Company shall
deliver to the Investors at the Closing, relating to the Investors’ purchase of
Securities, a certificate signed by the Chief Executive Officer of the Company
stating that the Company has complied with or satisfied each of the conditions
to the Investors’ obligation to consummate the Closing set forth in Sections 6.1
through 6.5, unless waived in writing by the Investors.

 

6.7                                 Legal Prohibition. The purchase of the
Securities by the Investors shall not be prohibited by any law or governmental
order or regulation.

 

7.                                       CONDITIONS TO THE COMPANY’S OBLIGATIONS
AT CLOSING.

 

The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions:

 

7.1                                 Representations and Warranties. The
representations and warranties of each Investor contained in Section 3 shall be
true in all respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date, except that any representations and warranties stated as being
true and correct as of a date other than the date hereof shall be true and
correct as of such other date.

 

18

--------------------------------------------------------------------------------


 

7.2                                 Performance. Each Investor shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing.

 

7.3                                 Qualifications. All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state of the United States that are required in
connection with the lawful issuance and sale of the Securities to the Investors
pursuant to this Agreement shall have been duly obtained and shall be effective
on and as of the Closing.

 

7.4                                 Proceedings and Documents. All corporate and
other proceedings undertaken in connection with the transactions contemplated by
this Agreement and all documents incident thereto shall be reasonably
satisfactory in form and substance to the Company and its counsel, and they
shall have received all such counterpart original and certified or other copies
of such documents as they may reasonably request.

 

8.                                       MISCELLANEOUS.

 

8.1                                 Survival of Warranties. The warranties,
representations, agreements, covenants and undertakings of the Company or the
Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investors or the Company.

 

8.2                                 Incorporation by Reference. All Exhibits and
Schedules appended to this Agreement are herein incorporated by reference and
made a part hereof.

 

8.3                                 Successor and Assignees. All terms,
covenants, agreements, representations, warranties and undertakings in this
Agreement made by and on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including transferees of any Securities) whether so expressed or not,
subject to Section 5.7.

 

8.4                                 Amendments and Waivers. Neither this
Agreement nor any provision hereof shall be waived, modified, changed,
discharged, terminated, revoked or canceled except by an instrument in writing
signed by the party against whom any change, discharge or termination is sought.
Failure of either party to exercise any right or remedy under this Agreement or
any other agreement between the Company and the Investors, or otherwise, or
delay by the Company or the Investors in exercising such right or remedy, will
not operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

8.5                                 Governing Law. This Agreement shall be
deemed a contract made under the laws of the State of New York, without giving
effect to the conflicts of law principles thereof.

 

19

--------------------------------------------------------------------------------


 

8.6                                 Notices. All notices, requests, consents,
demands, notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed duly given and received when
delivered personally or transmitted by facsimile, or one business day after
being deposited for next-day delivery with a nationally recognized overnight
delivery service, or three days after being deposited as first class mail with
the United States Postal Services, all charges or postage prepaid, and properly
addressed:

 

to the Company at:

 

Xenomics, Inc.

420 Lexington Avenue, Suite 1701

New York, New York 10170

Tel:  (212) 297-0808

Fax:  (212) 297-1888

Attention:  Executive Chairman

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, New York 10018

Fax: (212) 930-9725

Attention: Jeffrey J. Fessler

 

or to the Investors at the address set forth opposite each Investor’s name on
Exhibit A hereto

 

or such other address as may be furnished in writing by a party hereto.

 

8.7                                 Counterparts. This Agreement may be executed
in counterparts, all of which together shall constitute one and the same
instrument.

 

8.8                                 Effect of Headings. The section and
paragraph headings herein are included for convenience only and shall not affect
the construction hereof.

 

8.9                                 Entire Agreement. This Agreement and the
Exhibits and Schedules hereto and thereto constitute the entire agreement among
the Company and the Investors with respect to the subject matter hereof. There
are no representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior agreements between the parties with respect to
the Securities purchased hereunder and the subject matter hereof.

 

8.10                           Publicity. Neither party shall originate any
publicity, news release or other public announcement, written or oral, whether
relating to the performance under this Agreement or the existence of any
arrangement between the parties, without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), except
where such publicity, news release or other public announcement is required by
law or by

 

20

--------------------------------------------------------------------------------


 

Section 4.1; provided that, in such event, each such party shall (a) promptly
consult the other party in connection with any such publicity, news release or
other public announcement prior to its release; (b) promptly provide the other
party a copy thereof; and (c) use commercially reasonable efforts to ensure that
such portions of such information as may reasonably be designated by the other
party are accorded confidential treatment by the applicable governmental entity.

 

8.11                           Severability. If any provision of this Agreement
is held by a court of competent jurisdiction to be unenforceable under
applicable law, such provision shall be replaced with a provision that
accomplishes, to the extent possible, the original business purpose of such
provision in a valid and enforceable manner, and the balance of the Agreement
shall be interpreted as if such provision were so modified and shall be
enforceable in accordance with its terms.

 

8.12                           Interpretation. This Agreement shall be construed
according to its fair language. The rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

8.13                           No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

8.14                           Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under this Agreement are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement. The decision of each Investor to purchase
Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein, and no action taken
by any Investor pursuant thereto, shall be deemed to constitute the Investors as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Investor in connection with
monitoring its investment hereunder. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose. The Company has elected to provide all Investors with the same terms
and form of this Agreement for the convenience of the Company and not because it
was required or requested to do so by the Investors.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written, by the duly authorized representatives of the parties hereto.

 

 

XENOMICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

 

 

 

 

 

 

Name of Person or Entity

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

22

--------------------------------------------------------------------------------


 

Schedule A

 

COMPANY SCHEDULE OF EXCEPTIONS

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Investor Name and
Notice Address

 

Cash
Investment
Amount

 

Number of
Shares

 

Number of
Warrants
(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          A number of warrants as equals 50% of the Shares subscribed for by
each Investor

 

--------------------------------------------------------------------------------
